Citation Nr: 1204042	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-48 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee prior to March 4, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for a total right knee arthroplasty on or after May 1, 2011.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to April 1999.

This matter comes before the Board of Veteran's Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the claims for an evaluation in excess of 10 percent for osteoarthritis of the right knee and for TDIU.

The RO subsequently issued a supplemental statement of the case dated in January 2011, which assigned a temporary 100 percent disability evaluation for a total right knee arthroplasty effective from March 4, 2010.  The RO also assigned a 30 percent disability evaluation for a total right knee arthroplasty (previously osteoarthritis) effective from May 1, 2011.  Nevertheless, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, it appears that there may be outstanding records that are relevant to the claims on appeal.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142 in March 2011 in which he indicated that he has been receiving treatment for his right knee disorder at the VA Medical Center (VAMC) in Durham, North Carolina, from 2008 to the present.  However, the claims file does not contain any treatment records dated after December 2010.  Significantly, there is no evidence pertinent to the time period since May 1, 2011, which is the effective date of the assignment of a 30 percent disability evaluation.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should obtain and associate with the claims file any outstanding VA treatment records pertinent to the issues on appeal. 

Similarly, the Board observes that the Veteran submitted a March 2011 letter sent to him from the Durham VAMC indicating that he was authorized to receive physical therapy in his community at VA expense.  However, there are no private medical records associated with the claims file.  As such, it is unclear as to whether there maybe any outstanding private medical records.  Therefore, the RO should take this opportunity to clarify whether the Veteran has received any private medical treatment for his service-connected right knee disability.

The Board also notes that the Veteran was afforded a VA examination in December 2008 in connection with his claim for an increased evaluation for osteoarthritis of the right knee.  However, he subsequently underwent a total right knee replacement (arthroplasty) in March 2010, and he was not afforded another VA examination following that procedure.  Indeed, as noted above, there is no evidence documenting the Veteran's symptomatology from March 2011 to the present.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  

In addition, the Veteran submitted a statement dated in March 2011 in which he indicated that that an administrative law judge granted him "Social Security Disabilities."  He stated that he was unable to maintain employment since 2008 due to a back disorder and bilateral knee disorders.  However, the claims file does not contain any records from the Social Security Administration (SSA), such as a decision to grant or deny benefits or the records upon which a decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363(1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

The Board further notes that a decision on the claims for an increased evaluation could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issues of entitlement to an increased evaluation the service-connected right knee disability must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue. 

Accordingly, the case is REMANDED to for the following actions: 

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for medical records documenting any private physical therapy following his right knee surgery.

2.  The RO should obtain all outstanding VA medical records, including VA treatment records from the VAMC in Durham, North Carolina, dated from December 2010 to the present.

3.  The RO should request a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected right knee disorder and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  The examiner should comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claim for TDIU. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


